Citation Nr: 1631354	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008 and April 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of that hearing has been associated with the record. 

In May 2011 and in July 2012, the Board remanded the hearing loss issue for additional development and, in October 2014, the Board denied an initial compensable disability rating for bilateral hearing loss, to include on an extraschedular basis.  Thereafter, the Veteran appealed the portion of the decision that denied an extraschedular rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the October 2014 decision with respect to the denial of an extraschedular rating for bilateral hearing loss, which was granted in a June 2015 Order.  The JMR noted that the Veteran did not challenge the determination in the October 2014 Board decision with respect to the denial of an initial compensable disability rating for bilateral hearing loss on a schedular basis. 

In August 2015, the Board again denied the claim for an extraschedular rating for bilateral hearing loss.  The Veteran again appealed this decision to the Court.  In a March 2016 Joint Motion for Partial Remand, the parties moved the Court to vacate the August 2015 decision with respect to the denial of an extraschedular rating for bilateral hearing loss, which was granted in a March 2016 Order.

Also, in the August 2015 decision, the Board remanded claims for an initial compensable rating for foreign bodies of the neck due to a shell fragment wound and a residual scar associated with foreign bodies of the neck due to shell fragment wound to the AOJ for additional development.  However, these issues have not been recertified to the Board and all ordered development has not been completed by the AOJ. While it appears that the AOJ is in the process of conducting the ordered development pertaining to such issues and, therefore, they are not presently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the course of this appeal, the Veteran has submitted additional evidence that must be obtained before final adjudication of this issue.  Specifically, in a document dated in May 2016, the Veteran authorized VA to obtain records from Miracle ear, and from Steve Voller, BC-HIS.  

Accordingly, the case is REMANDED for the following action:

Obtain medical records from Miracle ear, and from Steve Voller, BC-HIS.  Document all attempts made to obtain said records.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






